In a proceeding pursuant to Family Court Act article 4 to terminate child support obligations, the father appeals from an order of the Family Court, Nassau County (Lawrence, J.), dated April 10, 2003, which, upon the denial of his application for leave to amend the petition, dismissed the proceeding.
Ordered that the order is affirmed, with costs.
*363The denial of the petitioner’s application for leave to amend the petition based upon alleged new facts occurring after the petition was filed was a provident exercise of discretion. Goldstein, J.E, Adams, Townes and Mastro, JJ., concur.